EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Krystyn Colantoni on 2/22/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 8 is amended as follows:
A method for manufacturing a poppet valve, the method comprising the steps of: forming a valve stem; 
forming a valve body having, along a longitudinal axis, a first end and a second end; forming the valve body to comprise a cavity with a first opening disposed towards the first end and a second opening disposed towards the second end; 
forming the valve body to comprise a coaxially arranged neck portion at the first end of the valve body; 
connecting the valve stem to the neck portion at the first end of the valve body; 
forming the valve body to comprise a first conical contact face portion at the second end of the valve body; 

forming a valve cap configured to close the second opening of the valve body, the valve cap comprising a second conical contact face portion; 
forming the valve cap such that the second conical contact face portion comprises a groove portion; 
forming the valve cap such that the valve cap comprises a cylindrical upright wall, wherein the cylindrical upright wall extends into the second opening of the cavity of the valve body, and wherein the cylindrical upright wall is configured to center the valve cap to the valve body; 
arranging the valve cap coaxially with the second end of the valve body such that the first and second conical contact face portions form a valve head contact face and, such that the circumferential groove portions of the first and second conical contact face portions join to form a circumferential face groove; 
connecting the valve cap to the valve body by arranging a weld between the first and second conical contact face portions; and 
covering the weld along the circumferential face groove with a layer of seat facing material.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gebauer (US 6,006,713) is considered the closest prior art.
Regarding claim 1, Gebauer discloses a poppet valve, comprising: a valve stem; a valve body having along a longitudinal axis, a first end and a second end, the first end of the valve body having a coaxially arranged neck portion, the second end of the valve body having a first conical contact face portion; the valve body further comprising a cavity with a first opening disposed towards the first end and a second opening disposed towards the second end; and a valve cap coaxially arranged on the second end of the valve body, the valve cap configured to close the second opening of the valve body, the valve cap having a second conical contact face portion to form a valve head contact face with the first conical contact face portion; the first conical contact face portion comprising a first circumferential groove portion forming a circumferential face groove with a second circumferential groove portion of the second conical contact face portion, wherein a layer of seat facing material is arranged in the circumferential face groove.
Gebauer fails to anticipate or render obvious wherein the valve cap comprises a cylindrical upright wall, wherein the cylindrical upright wall extends into the second opening of the cavity of the valve body, and wherein the cylindrical upright wall is configured to center the valve cap relative to the valve body.  Any modification to Gebauer would be hindsight.
Claims 8, 15 and 21 are allowable for the same reason as applied to claim 1 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL J GRAY/Primary Examiner, Art Unit 3753